


110 HR 6620 IH: Gas Pump Fair Payment Act of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6620
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to limit the amount of
		  the interchange fee imposed on the sale of motor vehicle fuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gas Pump Fair Payment Act of
			 2008.
		2.Limit
			 imposed
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 127A the following new section:
				
					127B.Limit on
				certain interchange fees.
						(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Charge
				cardThe term charge card has
				the same meaning as in section 127(c)(4)(E).
							(2)Debit
				cardThe term debit
				card means any card or other device issued by a financial institution
				(as defined in section 903(8)) to a consumer for use in initiating electronic
				fund transfers (as defined in section 903(6)) from the account of the consumer
				at such financial institution for the purpose of transferring money between
				accounts or obtaining money, property, labor, or services.
							(3)Electronic
				payment system networkThe
				term electronic payment system network means a network that
				provides, through licensed members, processors, or agents—
								(A)for the issuance
				of payment cards (by credit card issuers in the case of a credit card, charge
				card issuers in the case of a charge card, or financial institutions (as
				defined in section 903(8)) in the case of debit cards) bearing any logo of the
				network;
								(B)the proprietary
				services and infrastructure that route information and data to facilitate
				transaction authorization, clearance, and settlement that merchants must access
				in order to accept payment cards bearing any logo of the network as payment for
				goods and services; and
								(C)for the screening and acceptance of
				merchants into the network in order to allow such merchants to accept payment
				cards bearing any logo of the network as payment for goods and services.
								(4)Licensed
				memberThe term licenced member, in connection
				with any electronic payment system network, includes—
								(A)any creditor or
				charge card issuer that is authorized to issue credit cards or charge cards
				bearing any logo of the network;
								(B)any financial institution (as defined in
				section 903(8)) that is authorized to issue debit cards to consumers who
				maintain accounts at such institution; and
								(C)any person,
				including any financial institution, on occasion referred to as an
				acquirer that is authorized—
									(i)to
				screen and accept merchants into any program under which any payment card
				bearing any logo of such network may be accepted by the merchant for payment
				for goods or services;
									(ii)to
				process transactions on behalf of any such merchant for payment; and
									(iii)to
				complete financial settlement of any such transaction on behalf of such
				merchant.
									(5)MerchantThe term merchant means any
				person in the business of selling or providing any good or service for
				consideration.
							(6)Payment
				cardThe term payment card means a credit card , a
				charge card, or a debit card.
							(b)Excess charges
				prohibited in sales of motor vehicle fuelAn electronic payment
				system network may not, directly or through any agent, processor, or licensed
				member of the network, require or permit any merchant to pay any interchange,
				processing, or other fee in connection with any payment card transaction
				involving the purchase by a consumer of any motor vehicle fuel in any amount in
				excess of the amount that is equal to 1 percent of the cost of each gallon of
				such fuel.
						(c)EnforcementSubsections
				(a), (b), and (h) of section 130 shall be applied for purposes of this section
				by substituting the term an electronic payment system network, or any
				agent, processor, or licensed member of any such network for
				creditor each place such term appears in such
				subsections.
						(d)SunsetThis section shall not apply to the sale of
				any motor vehicle fuel after the end of the 6-month period beginning on the
				date of the enactment of the Gas Pump Fair Payment Act of
				2008.
						.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 2 of the Truth in Lending Act is amended by inserting
			 after the item relating to section 127A the following new item:
				
					
						127B. Limit on certain interchange
				fees.
					
					.
			
